Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-2 and 6 are pending. Claims 1-2 and 6 are examined below. 
Response to Arguments
Applicant’s arguments, see Applicant’s Arguments/Remarks Made in an Amendment, filed 9/27/2021, with respect to the rejection(s) of claim(s) 1 and 6 under 35 USC 102 on Pages 5-6 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Daugherty (US 2011/0087318 A1).
Applicant's arguments filed 9/27/2021 regarding the rejection of claims 2 and 4-5 under 35 USC 103 have been fully considered but they are not persuasive. Applicant’s argument states that the Daugherty reference does not teach that when the stent graft is contracted axially that the bends of the linear members overlap the cover parts on the linear members adjacent to it. However, the broadest reasonable interpretation of claim language of claim 1 is currently broader than the rest of Applicant’s disclosure and thus the Daugherty reference teaches the limitations of Claim 1 as written. The claims do not require that the linear members pass through the covering part. Further, the term “overlap” is met if the peak of the linear members overlap a cover part in any direction (axially, radially, circumferentially, etc.) and need not touch in order to “overlap”. A fold of the film cover, element 804, may exist between the bent part and the cover part, but this does not prevent elements 816 and 1406 from overlapping in a radial direction (the overlapping in Daugherty is further explained in the rejection below). 
Applicant’s argument directed to the bent parts of the liner members not being directly disposed on the adjacent cover parts is rejected because Daugherty teaches that certain methods of graft construction or various other considerations allow for some of the bent parts/apices of the linear .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daugherty (US 20110087318 A1).
Regarding Claim 1, Daugherty teaches a stent-graft wherein a tubular implanted appliance comprising a framework part (e.g. Fig. 8-9, elements 802; [0067]-[0069]) and a coating film part in a tubular shape forming a partition wall (e.g. Fig. 8, element 804), wherein the tubular implanted appliance is capable of expanding and contracting in an axial direction along a longitudinal direction of itself (e.g. Fig. 9; [0011], [0069]), wherein the framework part includes a plurality of linear members in an annular shape extending along a circumferential direction of the tubular implanted appliance while bending in the axial direction of the tubular implanted appliance (e.g. Fig. 8-9, element 802, 814, 816; [0067]-[0069]), and the plurality of linear members are disposed in a row in the axial direction of the tubular implanted appliance (e.g. Fig. 8-9, element 802, 814, 816; [0067]-[0069]), and are attached and fixed to a surface of the coating film part at intermediate portions between bent parts formed in of each of the plurality of linear members (e.g. Fig. 14, element 146 covers part of the intermediate portions of the linear members; [0058], [0067], [0072]), wherein the tubular implanted appliance further comprising a plurality of cover parts that cover the intermediate portions of each of the plurality of linear members and are attached and fixed to the surface of the coating film part respectively, together with the intermediate portions (e.g. Fig. 8, 14, element 1406; [0058], [0067]-[0072]; each 360 degree wrap of the tape member is a cover part and each cover portion attaches itself and the intermediate portion of the linear members to the surface, element 804), wherein, when the tubular implanted appliance is in a state where the tubular implanted appliance is contracted in the axial direction, a first bent part on one side of one linear member (Fig. 9, element 814) overlaps a first cover part that covers the linear member adjacent to it on the one side  (e.g. Annotated Fig. 14 below, shows that each wrap of the tape member, element 1406, (Labeled A) may cover up to 80% ([0075]) of the distance from the first bent part of the linear member, element 814, to second bent part, element 816, such that when the stent-graft device is compressed, such as in Fig. 9, the first bent part of the linear membranes, element 814, will overlap an adjacent wrap of the tape member in a radial direction. The bent part of the linear member, Fig. 9 does not depict tape member 1406, but [0067] indicates the embodiment includes it. A fold of the film cover, element 804, may exist between the bent part and the cover part, but this does not prevent elements 814 and 1406 from overlapping in a radial direction. The bent part of the linear member, Fig. 9 does not depict tape member 1406, but [0067] indicates the embodiment includes it. A fold of the film cover, element 804, may exist between the bent part and the cover part, but this does not prevent elements 816 and 1406 from overlapping in a radial direction. The overlap is depicted in Annotated Figure 10A below, where the tape member is labeled B and line that represents the direction of the overlap is labeled C (the dimensions are not exact)) and is disposed on the surface of the first cover part (e.g. [0072]; Certain methods of graft construction allow for some of the bent parts/apices of the linear members to not be positioned under the graft pleats such that the bent parts would be directed disposed on the adjacent cover part), and a second bent part on other side of the one linear member (e.g. Fig. 9, element 816) overlaps a second cover part that covers the linear member adjacent to it on the other side (e.g. Annotated Fig. 14 below, shows that each wrap of the tape member, element 1406, (Labeled A) covers 2/3rds of the distance from the first bent part of the linear member, element 814, to second bent part, element 816, such that when the stent-graft device is compressed, such as in Fig. 9, the second bent part of the linear membranes, element 816, will overlap an adjacent wrap of the tape member in a radial direction. The bent part of the linear member, Fig. 9 does not depict tape member 1406, but [0067] indicates the embodiment includes it. A fold of the film cover, element 804, may exist between the bent part and the cover part, but this does not prevent elements 816 and 1406 from overlapping in a radial direction. The overlap is depicted in Annotated Figure 10A below, where the tape member is labeled B and line that represents the direction of the overlap is labeled C (the dimensions are not exact)) and is disposed on the surface of the second cover part (e.g. [0072]; Certain methods of graft construction allow for some of the bent parts/apices of the linear members to not be positioned under the graft pleats such that the bent parts would be directed disposed on the adjacent cover part) 

    PNG
    media_image1.png
    578
    731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    422
    815
    media_image2.png
    Greyscale

Regarding Claim 2, Daugherty teaches a stent-graft wherein when the tubular implanted appliance is in a state where the tubular implanted appliance is contracted in the axial direction (e.g. Fig. 9; ¶ [0068]), a section of the coating film part in which the plurality of linear members are not attached or fixed becomes folded inside in a radial direction thereof (e.g. Fig. 10A, 10B, element 900; ¶ [0069]-[0070]; portions of the film/graft, element 800, near element 814 may fold partially, radially inwards).
Regarding Claim 6, Daugherty teaches a stent-graft wherein the tubular implanted appliance is configured to be capable of expansion in a radial direction (e.g. [0042], [0064]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./               Examiner, Art Unit 3774       

/YASHITA SHARMA/Primary Examiner, Art Unit 3774